UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6417



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VASU D. ARORA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen M. Williams, Senior
District Judge. (1:98-cr-00072-GMW; 7:01-cv-00305-JCT)


Submitted: June 22, 2006                         Decided: July 3, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vasu D. Arora, Appellant Pro Se. Steven Randall Ramseyer, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vasu D. Arora seeks to appeal an order of the district

court purportedly entered in this case on January 9, 2006.     The

district court docket sheet reflects that there was no order

entered by the district court in this case on or around that date.*

Because there is no order—much less a final order or an appealable

interlocutory or collateral order—for us to review, we dismiss the

appeal for lack of jurisdiction.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




     *
      We note that Arora’s appeal from a January 9, 2006 order
entered in Western District of Virginia No. 7:05-cv-00188-JCT, is
pending before this court in appeal No. 06-6305.

                              - 2 -